Citation Nr: 1450053	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the Veteran was seen in the audiology clinic at the VA Medical Center (VAMC) in Kansas City.  The audiologist's report indicates that the evaluation consisted of pure tone air and bone conduction testing, speech audiometry, and acoustic immittance testing.  While the audiologist provided a diagnosis of bilateral mild to severe, mid to high frequency sensorineural hearing loss, the actual testing results are not in the Veteran's claims file.  The test results should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the results of audiological testing performed at the Kansas City VAMC in March 2011 and associate them with the Veteran's claims file.  

2. Then, the record should again be reviewed.  If the benefit sought on appeal remains denied the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



